 


109 HR 2841 IH: Medicare Safe Needle Disposal Coverage Act of 2005
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2841 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mr. Ferguson (for himself, Mr. Strickland, Mr. LaTourette, Mr. Ryan of Ohio, and Mr. Issa) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage, as supplies associated with the injection of insulin, of home needle destruction devices and the disposal of needles and lancets through a sharps-by-mail or similar program under part D of the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Medicare Safe Needle Disposal Coverage Act of 2005.  
2.Coverage of home needle destruction devices and disposal of needles and lancets through a sharps-by-mail or similar program under medicare part D 
(a)In generalSection 1860D–2(e)(1)(B) of the Social Security Act (42 U.S.C. 1395w–102(e)(1)(B)) is amended by inserting after regulations of the Secretary the following: and including devices approved for home use by the Food and Drug Administration for the safe and effective destruction of needles and the disposal of needles and lancets through a sharps-by-mail or similar program as medically appropriate based on volume of usage. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2007. 
 
